Citation Nr: 1143687	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  07-08 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), for the period prior to May 12, 2010, and in excess of 70 percent since May 12, 2010. 

2.  Entitlement to a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARINGS ON APPEAL

The Veteran and S.G., R.G., and R.P.



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating action of the above Regional Office (RO).  The Veteran appeared at hearings conducted before a local hearing officer at the RO in November 2006 and before the undersigned Veterans Law Judge (VLJ) in July 2009.  The transcripts from those hearings have been associated with the claims file and reviewed.  

In January 2010, the Board remanded the Veteran's appeal to the RO, through the Appeals Management Center (AMC) in Washington, D.C., for additional development.  After completing the development requested therein, the AMC, by a July 2011 rating action, awarded a 70 percent rating for the Veteran's PTSD from May 12, 2010.  Despite the grant of an increased disability rating for the Veteran's PTSD, he has not been awarded the highest possible evaluation available.  As a result, he is presumed to be seeking the maximum possible evaluation and the claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Board further notes that the TDIU issue as stated above was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran has claimed that he stopped working due to symptoms of his service-connected PTSD, the issue of entitlement to a TDIU has been raised.  See, e.g., November 2004 VA outpatient treatment report.  Given the foregoing, the Board has recharacterized the issue to include entitlement to a TDIU. 
FINDINGS OF FACT

1.  Prior to May 12, 2010, the Veteran's PTSD has been manifested primarily by symptoms of depression, intrusive thoughts, nightmares, sleeplessness, irritability, social isolation, Global Assessment of Functioning (GAF) scores of 70 to 40; and difficulty in establishing and maintaining effective work and social relationships, but not an inability to do so.  These symptoms demonstrate occupational and social impairment with no more than reduced reliability and productivity.  

2.  Since May 12, 2010, the Veteran's PTSD is not productive of total occupational and social impairment.  He does not display gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; or disorientation to time or place. 

3.  Based on the medical and lay evidence of record, the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD prior to May 12, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9411 (2011). 

2.  The criteria for a disability rating in excess of 70 percent for PTSD since May 12, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.126, 4.130, DC 9411 (2011).

3.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, as will be discussed in further detail in the following decision, the Board finds that the evidence of record supports the grant of a TDIU.  Accordingly, this aspect of the appeal is being granted in full, and no further discussion of VA's duty to notify and to assist the Veteran with respect to this issue is warranted.  

Moreover, in a pre-adjudication letter dated in October 2004, the RO informed the Veteran of its duty to assist him in substantiating his increased rating claim under the VCAA, and the effect of this duty upon his claim.  Subsequent letters in September 2008 and February 2010 notified the Veteran of the types of evidence that may reflect a worsening of his service-connected PTSD, including the nature and symptoms of the condition; the severity and duration of the symptoms; ongoing treatment records; recent Social Security determinations; statements from employers as to job performance, lost time or other information regarding how the condition affects his ability to work; and statements from people who have witnessed how the claimed disability affects him.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice in an increased rating claim need not be "veteran specific").  

These letters also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  The timing defect of the September 2008 and February 2010 correspondence was cured by the RO's subsequent readjudication of the claim and issuance of a supplemental statements of the case in April 2009 and July 2011.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim adjudicated herein.  His in-service and pertinent post-service treatment reports are of record, and the RO obtained VA examinations in March 2005, July 2006, October 2008, and May 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are more than adequate, as they provide sufficient detail to rate the Veteran's service-connected PTSD, including a thorough discussion of the effect of his symptoms on his functioning. 

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

II.  Law and Analysis - Increased Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
Historically, in December 2001, service connection was established for PTSD, and a 30 percent disability rating was assigned, effective August 28, 2001, followed in February 2003 by a grant of a 50 percent disability rating, effective October 24, 2002.  The Veteran's current claim for increase was received in September 2004.  The current 70 percent evaluation was assigned in July 2011, effective from May 12, 2010.

Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2011).

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In the present appeal, evidence relevant to the severity of the Veteran's service-connected PTSD includes, in addition to his assertions of increased psychiatric symptomatology, VA medical records dated from 2004 to 2011, which show treatment for PTSD symptoms with counseling at the Vet Center, medications prescribed during visits to the VA mental health clinic and group therapy sessions.  Also of record are a Social Security Administration (SSA) Disability Determination and Transmittal Form.  It was found that the Veteran had been disabled since May 2001, according to SSA criteria.  The primary diagnosis was PTSD and the secondary disorder was schizoaffective disorder.  Medical records accompany the disability determination, consisting of reports from VA and non-VA medical sources. 

A.  Evaluation In Excess Of 50 Percent Prior to May 12, 2010

The relevant evidence prior to May 12, 2010 (the effective date of the 70 percent evaluation) includes a March 2005 VA examination report, which shows the Veteran exhibited classic PTSD symptoms of sleep disturbance, flashbacks, nightmares, and paranoia, anger, and impatience.  He also reported a history of suicidal and homicidal thoughts, but denied any current thoughts.  He reported feeling that other people were uncomfortable around him so he mostly stayed to himself.  He also reported trouble concentrating and following instructions.  Since service discharge the Veteran had held 30 different jobs, but was fired as he did not get along with his supervisors.  He had not worked in the last 2-3 years and supported himself on VA disability.  The Veteran had been married and divorced twice.  He had a 10 year old son, but does not see him often.  Currently he lives alone in a friend's basement and is able to perform his activities of daily living and handle his finances.  He also has a history of drinking and smoking marijuana.  

On examination, the Veteran was disheveled, unkempt, guarded, and made poor eye contact.  However he was also alert and oriented to person, place and time.  He spoke in a monotone, but was coherent.  His mood was resentful and his affect constricted.  His thought process revealed decreased spontaneity.  There was no suicidal/homicidal ideation and no obsessive/ritualistic behavior.  There were no hallucinations, but the Veteran reported panic attacks.  His memory and impulse control were adequate.  His judgment was limited, but insight was fair.  The diagnosis was chronic PTSD, alcohol dependent in early remission, cannabis abuse, and adult antisocial behavior.  A GAF score of 50 was assigned.  

VA outpatient treatment records dated between 2004 and 2005 show the Veteran was compliant with medications and continued to participate in supportive psychotherapy.  Symptomatically he had ongoing nightmares and avoidance of war-related news because of an increase in intrusive memories and anxiety.  These records show the Veteran actively participated during these sessions and was cooperative and focused in spite of his stressors.  Of record are several GAF scores, between 50 and 53.

These records also include a March 2005 discharge summary, which shows the Veteran was admitted for treatment of schizoaffective disorder and PTSD.  Accompanying this discharge summary was a medical opinion from a VA staff psychiatrist who noted that during this period of hospitalization the Veteran was treated for depression with suicidal ideation, primarily surrounding financial issues.  The Veteran admitted to poorly managing his funds, specifically spending all of his money on cigarettes and not having enough to pay rent and buy food.  The psychiatrist requested appointment of a guardian for the Veteran, which was also the recommendation of the Veteran's treatment team.  His GAF score on admission was 40, but improved to 60 at the time of discharge 8 days later. 

Subsequent entries dated in 2005 and 2006, show the Veteran continued in group therapy including a dual diagnosis group.  Entries dated in June 2005 noted some dissipation in PTSD symptoms with current medications with the Veteran indicating a decrease in paranoia and an improvement in thought organization.  He was working on hobbies and stated that he had an upcoming art show at a local gallery.  However by July 2005, the Veteran was more depressed, lacked energy and motivation, and was experiencing a loss of interest in the few activities important to him.  He began drinking again, but was not suicidal.  

During VA examination in July 2006, the Veteran reported continued problems with problems, intrusive thoughts, anger, nightmares, sadness, and irritability.  The symptoms were constant and required continuous treatment including medication and psychotherapy.  He also reported that had become more isolative and had been unemployed for the last year because he could not get along with others and feared confrontations.  His last job was as a truck driver for three months, but he was incapable of handling the job and unable to get along with coworkers or customers.  

On examination orientation was within normal limits.  Appearance, hygiene, behavior were all appropriate.  Affect and mood were within normal limits as were communication, speech and concentration.  Panic attacks occurred less than once per week and were characterized by rapid heartbeat and profuse sweating.  There were also signs of suspiciousness and distrust.  There was no history of delusions or hallucinations and none were observed.  There was evidence of obsessional rituals present in that the Veteran saved used cans in the refrigerator to avoid smelling them in the trash, but this was not considered severe enough to interfere with routine activities.  The Veteran's thought process was appropriate and his judgment was not impaired.  Abstract thinking and memory were both normal.  There was no indication of suicidal or homicidal ideation.  There were no behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD.  

The examiner determined that the Veteran was mentally capable of managing his benefits payments and had no difficulty performing activities of daily living.  However, did have difficulty establishing and maintaining effective work/school and social relationships because he was isolative and withdrawing, but was able to maintain effective family role functioning.  He had no difficulty with recreation or leisurely pursuits.  He had no difficulty with physical health or understanding commands.  He appeared to pose no threat of persistent danger/injury to self or others.  His prognosis was limited.  A GAF score of 70 was assigned.  

VA outpatient dated in 2006 and 2008 show chronic PTSD as well as psychotic and mood symptoms consistent with schizoaffective disorder.  In October 2006, a VA examiner opined that the Veteran's illness impeded his ability to obtain and sustain gainful employment.  However these records also show the Veteran continued with supportive psychotherapy, was compliant with his medications and was doing better.  An entry dated in late 2008 shows that while he reported chronic symptoms of intrusive memories, dreams, and nightmares, these were decreased in intensity and frequency.  GAF scores during this time were 50-55.

When examined by VA in October 2008, the Veteran reported constant PTSD symptoms that resulted in his inability to work because of his difficulty dealing with authority.  In terms of his connections with others, the Veteran related strained relationships with his ex-wife and a brother that he had not spoken to in several years.  However he talked with his sister and his 13 year old son daily.  The Veteran also reported being stressed by the "nothingness and desperation" in his life and was having some suicidal thoughts.  He also reported social isolation, flashbacks, irritability, alcohol dependence, and cannabis abuse.

On examination orientation was within normal limits and the Veteran maintained good eye contact during the exam.  Appearance, hygiene, and behavior were all appropriate.  However his affect and mood were slightly depressed.  Communication, speech, and concentration were all within normal limits.  The Veteran had weekly panic attacks described as feelings of being "totally unsettled" when interacting with other people.  There was no suspiciousness present and no history of delusions/hallucinations or obsessional rituals.  The Veteran's thought process was appropriate and judgment was not impaired.  Abstract thinking was normal.  There was some mild memory impairment in that the Veteran forgot names, directions, recent events and had difficulty with remembering appointments.  While there was no suicidal ideation, the Veteran admitted to homicidal ideation including thoughts of killing his ex-wife described as frustration with her treatment of their son, however he denied any current intent.  There were cognitive, behavioral, social, affective or somatic symptoms attributed to PTSD and these were described as flashbacks, irritability, social isolation, detachment, and substance abuse.  A GAF score of 52 was assigned.  

The Veteran was not mentally capable of managing his benefit payments and had a guardian to manage his financial affairs.  Also, because of his substance abuse history, he was also occasionally unable to perform activities of daily living, but could provide self care.  He had difficulty establishing and maintaining effective work and social relationships.  He also had difficulty maintaining effective family role functioning including a rocky relationship with his ex-wife and was often at odds with her regarding their son.  He had no difficulty with recreation or leisure pursuits or understanding commands and did not appear to pose any threat of danger/injury to self or others.  He had occasional interference with physical health from a heart condition.  The prognosis for the Veteran's psychiatric condition was guarded.  

Also of record is a letter from the Veteran's former employer indicating that, while at times the Veteran was a decent employee, more often he was unpredictable and a danger to himself and the company.  The Veteran had been given multiple chances to "collect himself," but failed and could no longer remain an employee with the company.  By the end of his employment the Veteran was considered very incompetent.  The Veteran's dates of employment were not provided.  

Also of record is June 2009 statement from a VA staff psychologist noting treatment of the Veteran for severe PTSD and schizoaffective disorder.  He opined that the Veteran was incapable of being gainfully employed now and for the foreseeable future due to his service-connected disability.  A July 2009 statement from the VetCenter indicated that the Veteran's severe depression, sleep disturbance, daily panic attacks, hypervigilance, daily intrusive thoughts, and flashbacks resulted in his inability to maintain significant employment.  

By applying the Veteran's psychiatric symptomatology to the rating criteria noted above, it is apparent that during the time period in question, his PTSD did not more nearly approximate the criteria for a 70 percent or higher rating.  Although he contends that his symptoms had increased beyond what the 50 percent evaluation contemplates, the evidence describes a fairly consistent pattern of symptomatology and manifestations including social isolation, anxiety, depression, sleep impairment, depression, panic attacks, and problems adapting to stressful circumstances.  However, there was no significant disturbance of affect or mood; circumstantial, circumlocutory, or stereotyped speech; difficulty understanding commands; or impairment of memory, judgment, or abstract thinking.  And no VA examiner reported impairment of thought process, nor did they observe delusions, hallucinatory phenomenon, or psychosis.  The Veteran's affect in general was appropriate to mood.  Although the evidence shows short periods of when the Veteran was doing better and doing worse, the evidence overall shows that he functioned fairly well.  Moreover, even by the Veteran's own accounts, his symptoms were arguably relatively stable, and improved somewhat by medication and supportive psychotherapy.  

The record also shows a clear connection between PTSD and interference with the Veteran's social interaction and ability to enjoy life, but it does not show that he had an inability to establish and maintain effective relationships.  This was shown both in the context of obtaining medical care and in maintaining family relationships, albeit with strain, as was demonstrated by his relationships with his sister and teenage son.  Moreover, group therapy session notes generally show that he interacted well in that setting and attended such sessions on a fairly regular basis.  Thus, while his ability to maintain social contacts was diminished, it was not productive of the complete inability to establish or maintain effective relationships of a severity that is indicative of a 70 percent rating.  

Other symptoms required for a higher 70 percent evaluation, were neither complained of nor observed by medical health care providers, including obsessional rituals, illogical, obscure, or irrelevant speech, or impaired impulse control.  The medical evidence largely demonstrated that the Veteran presented with appropriate affect.  There was no evidence of psychotic symptoms or cognitive deficits.  In general, the Veteran was adequately groomed and able to take care of himself physically.  The evidence also does not show spatial disorientation - the substantial weight of the evidence shows that he was alert and oriented in all spheres.  While the Veteran indicated passive homicidal thoughts, he was able to refrain from violent behavior.  For example, he had some ideas of harming his ex-wife, but never indicated that he would act upon those ideas.  Such findings, are not consistent with increased psychiatric symptomatology, nor are they consistent with the rating criteria required for the assignment of a 70 percent evaluation or higher.

The Board notes that the Veteran is unemployed and acknowledges his reports that he was fired from a number of jobs due to anger problems.  While his anger is obviously a relevant consideration in evaluating the extent of psychiatric disability, it is only one factor and may not be given decisive effect in determining the outcome of the appeal without regard to the other relevant factors specified in the law and regulations.  The evidence fails to demonstrate that his past history resulted in a sustained inability to function independently, appropriately, and effectively.  Also, as noted above, the criteria for the current 50 percent disability rating is "occupational and social impairment with reduced reliability and productivity."  See 38 C.F.R. § 4.130, DC 9411.  So while having no reason to doubt that the Veteran's PTSD symptomatology adversely impacts his employability, this is specifically contemplated by the assigned 50 percent schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  

Again such findings are consistent with the rating criteria required for the assignment of a 50 percent evaluation, and do not approximate the criteria required for the assignment of a 70 percent or higher evaluation.

In reaching this determination, the Board notes that various VA medical personnel who have examined the Veteran on an outpatient basis for treatment purposes or have evaluated him to assess the nature, extent and severity of his service-connected PTSD, have estimated GAF scores between 70 and 40, which denote mild symptoms to some impairment in reality testing or communication (e.g., depressed mood, mild insomnia, or illogical, obscure, or irrelevant speech) or mild difficulty in social and occupational functioning to major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., occasional truancy or theft within the household, or depressed man avoids friends, neglects family, and is unable to work).  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  While the GAF score of 40 suggests a greater level of impairment than is contemplated by the current 50 percent rating, the Veteran manifested none of the symptoms typically considered indicative of that level of impairment.  Instead, the Board finds that the lower GAF score of 40, during a period of hospitalization in March 2005, is overshadowed by a substantial improvement in PTSD symptoms which resulted in GAF scores as high as 70.  Simply stated, these GAF scores do not provide a basis for assignment of a higher rating for the Veteran's PTSD.  

Therefore, the Board finds that, prior to May 12, 2010, the Veteran's impairment due to PTSD was more consistent with a 50 percent rating, and that the level of disability contemplated in DC 9411 to support the assignment of a 70 percent or rating or higher was absent.  

B.  Evaluation In Excess Of 70 Percent Since May 12, 2010

At the July 2009 hearing before the undersigned VLJ, the Veteran testified as to how PTSD affected his daily life and impacted him both socially and occupationally.  Two witnesses testified that the Veteran's dress was bizarre at times, and that he was lacking in his personal hygiene.  He also suffered from rapid mood swings and at times rapidly shifts between subject matter making communication difficult.  They also described experiences, thoughts, and emotions due to the Veteran's PTSD that interfere in his daily functioning and relationships with others. 

Pursuant to the January 2010 Board remand, the Veteran was afforded a VA examination in May 2010, and based on those findings, was awarded a 70 percent increased rating, effective May 12, 2010, the date of the VA examination. 

At that time, the Veteran reported that he was easily angered, quick tempered, and impatient.  He complained of intrusive memories, trouble sleeping, poor concentration, frequent irritability, depression, and anxiety.  He had few interests, but noted a tendency to drink.  He reported distance in his relationships, but continued to spend time with his teenage son.  At times he has felt suicidal, but has never made an attempt.  He also reported regular homicidal thoughts against his son, his ex-wife, and his sister.  He denied auditory or visual hallucinations.  The Veteran also acknowledged a history of schizoaffective disorder.  

The Veteran stated that he last worked full time about 6 years ago for a man with a picture framing sore.  At some point, his employer became his guardian and he stopped working full time, but continued to run errands for this person on a part time basis.  The Veteran lived alone and reported having no friends.  He had not spoken to his older brother in five years, but talked with his younger sister and teenage son daily.  The Veteran denied any problems with hygiene and indicated that he did no housework except laundry.  However there was someone who came by on occasion to tidy up.  He had no trouble running errands.  

On examination the Veteran made little eye contact, but was fully oriented.  No abnormal movements were observed and his speech was normal in rate, tone, rhythm, and volume.  His thoughts were quite tangential and circumstantial and on multiple occasions the Veteran was totally derailed losing track of questions.  He often spoke in vague or over-elaborate ways.  He denied hallucinations and there was no objective evidence of internal stimuli and no frank delusions were elicited.  He acknowledged some obsessive concerns with following traffic rules precisely.  He also reported occasional suicidal and homicidal thoughts, but no current plan or intent.  His mood was depressed at 8-9/10 and his affect was overall odd and seemed to have a schizotypal quality.  The Veteran was dramatic, theatrical, and often quite sarcastic or sardonic in tone.  He was able to smile and laugh on occasion and did so even inappropriately when discussing stressors.  His insight and judgment seemed fair.  The clinical impression was schizoaffective disorder, depressed type, by history and chronic PTSD.  The examiner assigned a GAF score of 55 as the Veteran's symptoms were considered in the moderate range, comprising symptoms such as circumstantial speech, occasional panic attacks, few friends, and conflicts with peers or co-workers.  This GAF score applied about equally to the schizoaffective disorder.  

The examiner concluded that, due to symptoms of both mental disorders, the Veteran was unable to work at present except very briefly and for an understanding individual.  This inability to work was probably due to both of his Axis I disorders, but PTSD plays a significant part, in that he has been unable to get along with others.  He lived independently, had few friends and seemed to be involved in altercations even with strangers.  The Veteran appeared to be overly demanding of others, driving away friends and family.  He did have some activities he enjoyed and was able to manage his activities of daily living.  It was the opinion of the examiner that mental disorder signs and symptoms resulted in deficiencies in most of the following areas including work school, family relations, judgment, thinking an mood.  

By applying the Veteran's psychiatric symptomatology to the rating criteria noted above, it is apparent that his PTSD does not more nearly approximate the criteria for a disability rating higher than 70 percent.  There is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name are not shown.  Although the evidence clearly demonstrates that the Veteran has significant social and occupational impairment attributable to PTSD, his overall symptomatology is not consistent with the criteria for a 100 percent disability rating under DC 9411.

In reaching this determination, the Board notes that the May 2010 VA examiner who evaluated the Veteran to assess the nature, extent and severity of his service-connected PTSD, provided a GAF score of 55, which does not contemplate a total inability to work.  The Board notes that the examiner who assigned this GAF score was fully aware of the severity of the Veteran's symptoms, but nevertheless assigned a GAF score consistent with no more than moderate overall psychiatric impairment.  In this case, when considered in light of the actual symptoms demonstrated, the assigned GAF score does not provides a basis for assignment of a 100 percent rating for the Veteran's PTSD.  Carpenter v. Brown, supra; Richard v. Brown, supra.  

After review of the evidence, the Board finds that a rating in excess of 70 percent is not warranted at any time during this appeal.  The Veteran's impairment cannot be described as "total" and the record does not show the type of cognitive and behavioral impairment reserved for a 100 percent evaluation.  

C.  Extraschedular Consideration & Conclusion

With respect to both timeframes, the Veteran was found to have significant symptoms associated with schizoaffective disorder and longstanding alcohol and drug use, in addition to symptoms of PTSD, both of which cause a significant level of additional social and occupational impairment.  Here, in the absence of a medical opinion separating the effects of the Veteran's service-connected PTSD from any nonservice-connected schizoaffective and/or substance abuse problems, the Board has considered all of his psychiatric symptomatology in evaluating the severity of the service-connected PTSD.  See Mittleider v. Brown, 11 Vet. App. 181 (1998) (which stipulates that the Board is precluded from differentiating between symptomatology attributed to a service-connected disability and another service-connected disability in the absence of medical evidence which does so).  

The Board has also carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign higher ratings for PTSD.  The current level of disability shown is encompassed by the ratings assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, higher evaluations are not warranted at any time during the current appeal.  Hart, supra.  
Consequently, the criteria for the assignment of initial ratings in excess of 50 percent prior to May 12, 2010, and in excess of 70 percent since May 12, 2010 are not met.  The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected PTSD, but the required manifestations have not been shown in this case.  Moreover, the evidence does not establish that his PTSD necessitates frequent periods of hospitalization and VA examinations are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  Although the Board has no reason to doubt that the Veteran's PTSD symptomatology adversely impacts his employability, this is specifically contemplated by the 50 and 70 percent schedular ratings currently assigned.  Accordingly, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

III.  Law and Analysis - TDIU

As noted previously, in Rice, supra, the Court held that a claim for a TDIU is part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  During the course of the current appeal, the Veteran has consistently asserted that he can no longer work due to his PTSD.  Therefore, pursuant to Rice, the Board assumes jurisdiction over the TDIU claim, as the issue of unemployability has been raised by the record.  

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the Veteran's PTSD is rated as 70 percent disabling.  [His other service-connected disabilities include tinnitus (10%) and bilateral hearing loss (0%).]  Thus, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are met. 

The Board acknowledges that, in this case, VA has not obtained an examination for the purpose of determining whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  However, as he now carries a disability rating above 60 percent for PTSD, the Board has reviewed the evidence of record and determined that he is unable to secure or follow a substantially gainful occupation, specifically due to his service-connected PTSD. 

Notably, as discussed above in the PTSD rating claim section, there are opinions contained in VA examination and VA treatment records that lend strong support to an award of a TDIU.  Specifically, a July 2009 opinion from a VetCenter counselor indicated that the Veteran's severe depression, sleep disturbance, daily panic attacks, hypervigilance, daily intrusive thoughts and flashbacks have resulted in his inability to maintain significant employment.  Further, according to the June 2009 VA staff psychologist, the Veteran was incapable of being gainfully employed now and for the foreseeable future due to his service-connected disability.  Notably, during a May 2010 VA examination for the purpose of determining the current severity of the Veteran's PTSD, the examiner concluded that the Veteran was unable to work at present except very briefly and for an understanding individual.  

Moreover, the Veteran has submitted statements asserting that the effects of his service-connected PTSD, are so overwhelming that he is unemployable.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this capacity, the Board finds the Veteran's statements about his ability to obtain and maintain employment to be credible, as they are consistent with the psychiatric disability evidence of record.  These findings together are enough to support a determination that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his PTSD.  

Based on this evidentiary posture, the Board finds that the evidence of record supports the grant of a TDIU.  Accordingly, this aspect of the appeal is granted.  


ORDER

A disability rating in excess of 50 percent prior to May 12, 2010 and in excess of 70 percent since May 12, 2010, for PTSD, is denied.

Entitlement to a TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


